Exhibit Report of Independent Auditors To the Board of Directors and Stockholdersof NMS Communications Corporation: We have audited the accompanying statement of assets to be acquired and liabilities to be assumed of Network Infrastructure division of NMS Communications Corporation as of December 31, 2006, and the related statement of revenues and direct expenses for the year ended December 31, 2006 (the “Special-Purpose Financial Statements”).The Special-Purpose Financial Statements are the responsibility of NMS Communications Corporation management.Our responsibility is to express an opinion on the Special-Purpose Financial Statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the Special-Purpose Financial Statementsare free of material misstatement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the Special-Purpose Financial Statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall presentation of the Special-Purpose Financial Statements.We believe that our audit provides a reasonable basis for our opinion. The accompanying Special-Purpose Financial Statements were prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission (for inclusion in the Form 8-K/A of Verso Technologies, Inc.) as described in Note 1.These Special-Purpose Financial Statements are not intended to be a complete presentation of the assets, liabilities, revenues and expenses of Network Infrastructure. In our opinion, the Special-Purpose Financial Statementsreferred to above present fairly, in all material respects, the statement of assets to be acquired and liabilities to be assumed of Network Infrastructure as of December 31, 2006, and the related statement of revenues and direct expenses for the year ended December 31, 2006 in conformity with accounting principles generally accepted in the United States of America. /s/
